MEMORANDUM **
Franklin R. Mills appeals pro se from the district court’s judgment dismissing his action as frivolous under Federal Rule of Civil Procedure 12(b)(6). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.2001), and we affirm.
The district court properly dismissed Mills’s action alleging Shasta County Superior Court lacks jurisdiction over him because it is a legislatively-created tribunal. See Balistreri v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir.1990) (dismissal may be based on lack of cognizable legal theories).
Mills’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.